

LEASE TERMINATION AGREEMENT
This Lease Termination Agreement (this "Agreement") is entered into as of the
1st day of June, 2016 (the "Effective Date"), by and between ASLAN NEWCASTLE
GREAT AMERICA OWNER, L.L.C., a Delaware limited liability company ("Landlord"),
and AVIAT U.S., INC., a Delaware corporation ("Tenant").
R E C I T A L S :
A.Landlord (as successor-in-interest to Great America Office Investors TIC 1,
LLC, a Delaware limited liability company) and Tenant (formerly known as Harris
Stratex Networks Operating Corporation, a Delaware corporation) are parties to
that certain Lease dated October 1, 2009 (the "Original Lease"), as amended by
the First Amendment to Lease, dated October 15, 2009 (the "First Amendment"),
the letter agreement, dated December 10, 2009 (the "Second Amendment"), the
Third Amendment to Lease dated February 5, 2010 (the "Third Amendment"), the
Fourth Amendment to Lease and Lease Commencement Addendum dated May 19, 2010
(the "Fourth Amendment"), the Fifth Amendment to Lease (undated) (the "Fifth
Amendment"), and the Sixth Amendment to Lease dated August 30, 2013 (the "Sixth
Amendment", which together with the Original Lease, the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, and the Fifth
Amendment shall be referred to herein as the "Lease"), pursuant to which Tenant
leases the entirety of that certain two-story office building located at 5200
Great America Parkway, Santa Clara, California 95054 (the "Premises").
B.Tenant and Landlord desire to enter into this Agreement in order to terminate
the Lease and to release one another from their respective obligations
thereunder, except as otherwise provided herein.
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the conditions
and the covenants hereinafter contained, and for other consideration hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows.
1.Capitalized Terms. All terms defined in the Lease when used herein shall have
the same meaning as is given such terms in the Lease unless expressly superseded
by the terms of this Agreement.
2.Termination of the Lease. Landlord and Tenant hereby agree that conditioned
upon the performance by the parties of the provisions of this Agreement, the
Lease shall terminate and be of no further force or effect as of the date (the
"Termination Date") designated by Tenant upon thirty (30) days prior written
notice to Landlord; provided that the Termination Date shall be no earlier than
is four (4) months and no later than six (6) months following the Effective
Date. In the event Tenant does not timely deliver notice designating the
Termination Date, then the Termination Date shall be deemed to be the date that
is six (6) months following the Effective Date.




--------------------------------------------------------------------------------




3.Surrender of Premises. Tenant hereby agrees to vacate the Premises and
surrender and deliver exclusive possession of the Premises to Landlord on or
before the Termination Date in accordance with the provisions of the Lease. On
or before the Termination Date, Tenant shall, at Tenant's sole cost and expense,
remove or cause to be removed from the Premises any and all furniture and
equipment, free-standing cabinet work, all telephone, computer, data and other
cabling and wiring, and other articles of personal property owned by Tenant or
installed or placed by Tenant at its expense in the Premises, and such similar
articles of any other persons claiming under Tenant, as well as any improvements
and/or alterations required to be removed by Tenant under the terms of the Lease
upon the expiration or earlier termination of the Lease, and deliver the
Premises to Landlord in a broom-clean condition. Tenant shall immediately repair
at its own expense all damage to the Premises and the Building resulting from
any such removal. If Tenant fails to complete such removal and/or repair any
damage caused by such removal, Landlord may (but shall not be obligated to) do
so and may charge the reasonable and actual cost thereof to Tenant.
4.Termination Fee. In consideration for Landlord's execution of this Agreement,
Tenant shall deliver to Landlord fourteen (14) monthly payments (the
"Termination Fee") of One Hundred Thirty-Five Thousand Nine Hundred Ninety-Nine
and 85/100 Dollars ($135,999.85) each, due and payable on the first day of each
calendar month from the Termination Date (the "Termination Fee Payment Period").
If, at any time during the Termination Fee Payment Period, Tenant fails to pay
the required portion of the Termination Fee hereunder within ten (10) business
days of the due date (a "Default"), and Tenant fails to cure such Default within
five (5) business days after it receives written notice of such Default from
Landlord (provided that Landlord shall have the right to immediately demand such
sums and any arrears thereof, without providing prior notice or an opportunity
to cure if (A) Tenant has filed a voluntary petition under the U. S. Bankruptcy
Code or any state bankruptcy code (collectively, "Bankruptcy Code"), or (B) an
involuntary petition has been filed against Tenant under the Bankruptcy Code, or
(C) the Lease has been rejected, or is deemed rejected, under Section 365 of the
U.S. Bankruptcy Code, following the filing of a voluntary petition by Tenant
under the Bankruptcy Code, or the filing of an involuntary petition against
Tenant under the Bankruptcy Code), then the Termination Fee Payment Period shall
immediately terminate, and Tenant shall immediately become obligated to pay the
entire Termination Fee in full.
5.Release of Liability. Except as otherwise provided in Sections 4, 6, 7 and 8
hereof, and conditioned on the performance by the parties of the provisions of
this Agreement:
5.1    Landlord and Tenant shall, as of the Termination Date, be fully and
unconditionally released and discharged from their respective obligations
arising or accruing after the Termination Date from or connected with the
provisions of the Lease, specifically excluding, without limitation, the rights
and obligations set forth in the last two paragraphs of Paragraph 4.3 of the
Lease, and Landlord's obligation to refund any overpayment of Operating
Expenses, and Tenant's obligation to pay any underpayment of Operating Expenses;
and
5.2.    this Agreement shall fully and finally settle all demands, charges,
claims, accounts or causes of action of any nature, including, without
limitation, both known and unknown




--------------------------------------------------------------------------------




claims and causes of action that may arise out of or in connection with the
obligations of the parties arising or accruing under the Lease after the
Termination Date.
Each of the parties expressly waives the provisions of California Civil Code
Section 1542, which provides:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
Each party acknowledges that it has received the advice of legal counsel with
respect to the aforementioned waiver and understands the terms thereof.
6.Representations of Tenant. Tenant represents and warrants to Landlord that
(a) Tenant has not heretofore assigned or sublet all or any portion of its
interest in the Lease; (b) no other person, firm or entity has any right, title
or interest in the Lease; (c) Tenant has the full right, legal power and actual
authority to enter into this Agreement and to terminate the Lease without the
consent of any person, firm or entity; and (d) Tenant has the full right, legal
power and actual authority to bind Tenant to the terms and conditions hereof.
Tenant further represents and warrants to Landlord that as of the date hereof
there are no, and as of the Termination Date there shall not be any, mechanic's
liens or other liens encumbering all or any portion of the Premises, by virtue
of any act or omission on the part of Tenant, its predecessors, contractors,
agents, employees, successors or assigns. Notwithstanding the termination of the
Lease and the release of liability provided for herein, the representations and
warranties set forth in this Section 6 shall survive the Termination Date and
Tenant shall be liable to Landlord for any inaccuracy or any breach thereof.
7.Continuing Liability. Notwithstanding the termination of the Lease and the
release of liability provided for herein, Tenant shall remain liable, with
respect to the period of its tenancy prior to the Termination Date, for the
performance of all of its obligations under the Lease (including, without
limitation, Tenant's payment of reconciliation of Operating Expenses) and
Landlord shall have all the rights and remedies with respect to such obligations
as set forth in the Lease. In the event that Tenant retains possession of the
Premises or any part thereof after the Termination Date, then the provisions of
Article 26 of the Original Lease shall apply (and the rent payable under the
Lease during any such period of holding over shall be determined in accordance
with Article 26 and shall be exclusive of the rent deferment set forth in
Section 4 above). In such event, the Termination Fee Payment Period shall
commence on the first day of the calendar month following the date Tenant
vacates the Premises.
8.Return of Security Deposit. Provided that Tenant is in compliance with the
terms of this Agreement and the Lease, Landlord shall return fifty percent (50%)
of Tenant's security deposit to Tenant on the Termination Date and the remaining
fifty percent (50%) within thirty (30) days following Tenant's payment of the
last installment of the Termination Fee.




--------------------------------------------------------------------------------




9.Disposition of Personal Property. In the event that Tenant does not remove its
personal property, equipment and signage ("Personal Property") from the Premises
prior to the Termination Date, Tenant acknowledges that Landlord shall be
entitled, but shall not be obligated, to dispose of said Personal Property in
any manner it deems fit, and charge the cost of such disposal to Tenant. Tenant
hereby waives any rights it may have to notice under California Civil Code
sections 1980 et seq. with respect to such Personal Property.
10.Renovations. As of the date hereof, Landlord shall have the right to enter
the Premises from time to time to renovate, improve, alter, or modify the
portions of the Premises that are not then occupied by Tenant for the conduct of
its business (collectively, the "Renovations"). Landlord shall use commercially
reasonable efforts to minimize disruption to Tenant's business in connection
with such Renovations, including performing demolition work outside of normal
business hours. Tenant hereby agrees that such Renovations and Landlord's
actions in connection with such Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of rent.
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant's business arising
from the Renovations, nor shall Tenant be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of the
Premises or of Tenant's personal property or improvements resulting from the
Renovations or Landlord's actions in connection with such Renovations, or for
any inconvenience or annoyance occasioned by such Renovations or Landlord's
actions, except for property damage or personal injury to the extent resulting
from Landlord's negligence or willful misconduct.
11.Governing Law. This Agreement shall be governed and construed under the laws
of the State of California.
12.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.
13.Binding Effect. This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective legal representatives,
successors and assigns.
14.Time of the Essence. Time is of the essence of this Agreement and the
provisions contained herein.
15.Further Assurances. Landlord and Tenant hereby agree to execute such further
documents or instruments as may be necessary or appropriate to carry out the
intention of this Agreement.
16.Voluntary Agreement. The parties have read this Agreement and mutual release
as contained herein, and on the advice of counsel they have freely and
voluntarily entered into this Agreement.






--------------------------------------------------------------------------------




[SIGNATURES FOLLOW ON NEXT PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
day and year first above written.
 
 
"LANDLORD":
ASLAN NEWCASTLE GREAT AMERICA OWNER, L.L.C.,
a Delaware limited liability company
 
 
By: /s/ Timothy E. McChesney    
Name:Timothy E. McChesney    
Title:Managing Director    


 
 
 
 
 
 
 
 
"TENANT":


AVIAT U.S., INC.,
a Delaware corporation
 
 
By: /s/ Ralph Marimon    Name: Ralph Marimon    Title:CFO
 
 
 
 
 
 
 
 
 
 
 
 





